
	
		II
		Calendar No. 578
		111th CONGRESS
		2d Session
		S. 3816
		IN THE SENATE OF THE UNITED STATES
		
			September 21, 2010
			Mr. Durbin (for himself,
			 Mr. Reid, Mr.
			 Schumer, Mr. Dorgan,
			 Mrs. Boxer, Mr.
			 Brown of Ohio, and Mr. Leahy)
			 introduced the following bill; which was read the first time
		
		
			September 22, 2010
			Read the second time and placed on the
			 calendar
		
		A BILL
		To amend the Internal Revenue Code of 1986 to create
		  American jobs and to prevent the offshoring of such jobs
		  overseas.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Creating American Jobs and Ending
			 Offshoring Act.
		IIncentives to
			 create American jobs
			101.Payroll tax
			 holiday for employers moving jobs to the United States from overseas
				(a)In
			 generalSection 3111 of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following new subsection:
					
						(e)Special
				exemption for certain individuals hired to replace employees whose jobs were
				overseas
							(1)In
				generalSubsection (a) shall not apply to wages paid by a
				qualified employer with respect to employment during the applicable 24-month
				period with respect to any qualified replacement individual for services
				performed—
								(A)in a trade or
				business of such qualified employer, or
								(B)in the case of a
				qualified employer exempt from tax under section 501(a), in furtherance of the
				activities related to the purpose or function constituting the basis of the
				employer’s exemption under section 501.
								(2)Qualified
				employerFor purposes of this subsection, the term
				qualified employer has the meaning given such term by subsection
				(d)(2).
							(3)Qualified
				replacement individualFor purposes of this subsection—
								(A)In
				generalThe term qualified replacement individual
				means any individual—
									(i)who begins
				employment with a qualified employer after September 21, 2010, and before
				September 22, 2013,
									(ii)with respect to
				whom the qualified employer certifies that such individual has been employed by
				the qualified employer to replace another employee—
										(I)who was not a
				citizen or lawfully present resident of the United States, and
										(II)substantially
				all of whose services for the employer were performed outside of the United
				States,
										(iii)with respect to
				whom the qualified employer certifies that substantially all of the services
				the individual will perform for the employer will be performed within the
				United States, and
									(iv)who is not an
				individual described in section 51(i)(1) (applied by substituting qualified
				employer for taxpayer each place it appears).
									For
				purposes of this paragraph, only 1 individual may be treated as a qualified
				replacement individual with respect to any employee described in clause (ii)
				being replaced by the qualified employer. Any certification under clause (ii)
				or (iii) shall be made by signed affidavit, under penalties of perjury.(B)EmployerAll
				employers treated as a single employer under subsection (a) or (b) of section
				52 shall be treated as a single employer for purposes of subparagraph (A)(ii),
				except that section 1563(b)(2)(C) shall be disregarded in applying section 1563
				for purposes of such section.
								(4)Applicable
				24-month periodFor purposes of this subsection, the term
				applicable 24-month period means, with respect to any qualified
				replacement individual of a qualified employer, the 24-month period beginning
				on the hiring date of such individual by the employer.
							(5)ElectionA
				qualified employer may elect to have this subsection not apply. Such election
				shall be made in such manner as the Secretary may require.
							(6)Special rule for
				third calendar quarter of 2010
								(A)Nonapplication
				of exemption during third quarterParagraph (1) shall not apply with respect
				to wages paid during the third calendar quarter of 2010.
								(B)Crediting of
				first quarter exemption during fourth quarterThe amount by which the tax imposed under
				subsection (a) would (but for subparagraph (A)) have been reduced with respect
				to wages paid by a qualified employer during the third calendar quarter of 2010
				shall be treated as a payment against the tax imposed under subsection (a) with
				respect to the qualified employer for the fourth calendar quarter of 2010 which
				is made on the date that such tax is due.
								(7)RegulationsThe Secretary shall prescribe such
				regulations as may be necessary to carry out the purposes of this subsection,
				including regulations necessary to prevent the avoidance of such purposes
				through the transfer and retransfer of employees within and without the United
				States or
				otherwise.
							.
				(b)Coordination
			 with work opportunity creditSection 51(c) of the Internal
			 Revenue Code of 1986 is amended by adding at the end the following new
			 paragraph:
					
						(6)Coordination
				with payroll tax forgiveness of qualified replacement
				individualsThe term wages shall not include any
				amount paid or incurred to a qualified replacement individual (as defined in
				section 3111(e)(3)) during the 2-year period beginning on the hiring date of
				such individual by an employer unless such employer makes an election not to
				have section 3111(e)
				apply.
						.
				(c)Transfers to
			 Federal Old-Age and Survivors Insurance Trust FundThere are
			 hereby appropriated to the Federal Old-Age and Survivors Trust Fund and the
			 Federal Disability Insurance Trust Fund established under section 201 of the
			 Social Security Act (42 U.S.C. 401) amounts equal to the reduction in revenues
			 to the Treasury by reason of the amendments made by subsection (a). Amounts
			 appropriated by the preceding sentence shall be transferred from the general
			 fund at such times and in such manner as to replicate to the extent possible
			 the transfers which would have occurred to such Trust Fund had such amendments
			 not been enacted.
				(d)Effective
			 dateThe amendments made by this section shall apply to wages
			 paid after September 21, 2010.
				IIDisincentives to
			 moving American jobs overseas
			201.Disallowance
			 of deduction, loss, or credit for certain items incurred in moving American
			 jobs offshore
				(a)In
			 generalPart IX of subchapter B of chapter 1 of the Internal
			 Revenue Code of 1986 is amended by adding at the end the following new
			 section:
					
						280I.Expenditures
				incurred in moving American jobs offshore
							(a)DisallowanceNo
				deduction, loss, or credit shall be allowed under this title for any taxable
				year for any disallowed amount.
							(b)Disallowed
				amountFor purposes of this section—
								(1)In
				generalThe term disallowed amount means any amount
				which is paid or incurred during the taxable year which is properly allocable
				to an American jobs offshoring transaction.
								(2)LossesSuch
				term shall include any loss from any sale, exchange, abandonment, or other
				disposition of property in connection with an American jobs offshoring
				transaction.
								(3)Exception for
				costs related to displaced workersSuch term shall not include
				any amount paid or incurred for assistance to employees within the United
				States whose jobs are being lost as part of an American jobs offshoring
				transaction, including any severance pay, outplacement services, or employee
				retraining.
								(c)American jobs
				offshoring transactionFor purposes of this section—
								(1)In
				generalThe term American jobs offshoring
				transaction means any transaction (or series of transactions) in which
				the taxpayer reduces or eliminates the operation of a trade or business (or
				line of business) within the United States in connection with the start up or
				expansion of such trade or business (or such line of business) by the taxpayer
				outside of the United States.
								(2)ExceptionA
				transaction (or series of transactions) shall not be treated as an American
				jobs offshoring transaction if the taxpayer establishes to the satisfaction of
				the Secretary that such transaction (or series of transactions) will not result
				in the loss of employment for employees of the taxpayer within the United
				States.
								(d)Aggregation
				ruleAll employers treated as a single employer under subsection
				(a) or (b) of section 52 shall be treated as a single taxpayer for purposes of
				this section, except that section 1563(b)(2)(C) shall be disregarded in
				applying section 1563 for purposes of section 52.
							(e)RegulationsThe
				Secretary shall prescribe such regulations as may be necessary to carry out the
				purposes of this section, including regulations necessary to prevent the
				avoidance of such purposes and the application of this section in the case of
				mergers, acquisitions, and dispositions and in the case of contract
				employees.
							.
				(b)Conforming
			 amendmentThe table of sections for part IX of subchapter B of
			 chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end
			 the following new item:
					
						Sec. 280I. Expenditures
				incurred in moving American jobs offshore.. 
					
				(c)Effective
			 dates
					(1)In
			 generalThe amendments made by this section shall apply to
			 transactions occurring after the date of the enactment of this Act.
					(2)Exception for
			 existing transactionsThe amendments made by this section shall
			 not apply to transactions occurring after the date of the enactment of this Act
			 if the taxpayer establishes to the satisfaction of the Secretary of the
			 Treasury or the Secretary's delegate that on or before such date the taxpayer
			 publicly identified the transaction in sufficient detail that the nature and
			 scope of the transaction could be identified.
					202.Taxation of income
			 of controlled foreign corporations attributable to imported property produced
			 by employees in American jobs moved offshore
				(a)General
			 RuleSubsection (a) of section 954 of the Internal Revenue Code
			 of 1986 (defining foreign base company income) is amended by striking the
			 period at the end of paragraph (5) and inserting , and, by
			 redesignating paragraph (5) as paragraph (4), and by adding at the end the
			 following new paragraph:
					
						(5)imported property
				offshored income for the taxable year (determined under subsection (j) and
				reduced as provided in subsection
				(b)(5)).
						.
				(b)Definition of
			 Imported Property Offshored IncomeSection 954 of the Internal
			 Revenue Code of 1986 is amended by adding at the end the following new
			 subsection:
					
						(j)Imported
				property offshored income
							(1)In
				generalFor purposes of subsection (a)(5), the term
				imported property offshored income means offshored income (whether
				in the form of profits, commissions, fees, or otherwise) received from a
				controlled foreign corporation and derived in connection with—
								(A)manufacturing,
				producing, growing, or extracting imported property;
								(B)the sale,
				exchange, or other disposition of imported property; or
								(C)the lease,
				rental, or licensing of imported property.
								Such term
				shall not include any foreign oil and gas extraction income (within the meaning
				of section 907(c)) or any foreign oil related income (within the meaning of
				section 907(c)).(2)Imported
				propertyFor purposes of this subsection—
								(A)In
				generalExcept as otherwise provided in this paragraph, the term
				imported property means property which is imported into the United
				States by the offshored controlled foreign corporation or a related
				person.
								(B)Imported
				property includes certain property imported by unrelated
				personsThe term imported property includes any
				property imported into the United States by an unrelated person if, when such
				property was sold to the unrelated person by the controlled foreign corporation
				(or a related person), it was reasonable to expect that—
									(i)such property
				would be imported into the United States; or
									(ii)such property
				would be used as a component in other property which would be imported into the
				United States.
									(C)Exception for
				property subsequently exportedThe term imported
				property does not include any property which is imported into the United
				States and which—
									(i)before
				substantial use in the United States, is sold, leased, or rented by the
				controlled foreign corporation or a related person for direct use, consumption,
				or disposition outside the United States; or
									(ii)is used by the
				offshored controlled foreign corporation or a related person as a component in
				other property which is so sold, leased, or rented.
									(D)Exception for
				certain agricultural commoditiesThe term imported
				property does not include any agricultural commodity which is not grown
				in the United States in commercially marketable quantities.
								(3)Offshored
				incomeFor purposes of this section, the term offshored
				income means income described in paragraph (1) that is directly or
				indirectly derived from the operation of a trade or business (or line of
				business) which was started or expanded outside the United States as part of an
				American jobs offshoring transaction (as defined in section 280I(c)) to which
				the provisions of section 280I apply.
							(4)Definitions and
				special rules
								(A)ImportFor
				purposes of this subsection, the term import means entering, or
				withdrawal from warehouse, for consumption or use. Such term includes any grant
				of the right to use intangible property (as defined in section 936(h)(3)(B)) in
				the United States.
								(B)United
				StatesFor purposes of this subsection, the term United
				States includes the Commonwealth of Puerto Rico, the Virgin Islands of
				the United States, Guam, American Samoa, and the Commonwealth of the Northern
				Mariana Islands.
								(C)Unrelated
				personFor purposes of this subsection, the term unrelated
				person means any person who is not a related person with respect to the
				controlled foreign corporation.
								(D)Coordination
				with foreign base company sales incomeFor purposes of this
				section, the term foreign base company sales income shall not
				include any imported property
				income.
								.
				(c)Separate
			 application of limitations on foreign tax credit for imported property
			 offshored income
					(1)In
			 generalParagraph (1) of section 904(d) of the Internal Revenue
			 Code of 1986 (relating to separate application of section with respect to
			 certain categories of income) is amended by striking and at the
			 end of subparagraph (A), by redesignating subparagraph (B) as subparagraph (C),
			 and by inserting after subparagraph (A) the following new subparagraph:
						
							(B)imported property
				offshored income,
				and
							.
					(2)Imported
			 property offshored income definedParagraph (2) of section 904(d)
			 of such Code is amended by redesignating subparagraphs (I), (J), and (K) as
			 subparagraphs (J), (K), and (L), respectively, and by inserting after
			 subparagraph (H) the following new subparagraph:
						
							(I)Imported
				property offshored incomeThe term imported property
				offshored income means any income received or accrued by any person
				which is of a kind which would be imported property offshored income (as
				defined in section
				954(j)).
							.
					(3)Conforming
			 amendmentClause (ii) of section 904(d)(2)(A) of such Code is
			 amended by inserting or imported property offshored income after
			 passive category income.
					(d)Technical
			 Amendments
					(1)Clause (iii) of
			 section 952(c)(1)(B) of the Internal Revenue Code of 1986 (relating to certain
			 prior year deficits may be taken into account) is amended—
						(A)by redesignating
			 subclauses (II), (III), (IV), and (V) as subclauses (III), (IV), (V), and (VI),
			 and
						(B)by inserting
			 after subclause (I) the following new subclause:
							
								(II)imported
				property offshored
				income,
								.
						(2)The last sentence
			 of paragraph (4) of section 954(b) of such Code (relating to exception for
			 certain income subject to high foreign taxes) is amended by striking
			 subsection (a)(5) and inserting subsection
			 (a)(4).
					(3)Paragraph (5) of
			 section 954(b) of such Code (relating to deductions to be taken into account)
			 is amended by striking and the foreign base company oil related
			 income and inserting the foreign base company oil related
			 income, and the imported property offshored income.
					(e)Effective
			 DateThe amendments made by this section shall apply to taxable
			 years of foreign corporations beginning after the date of the enactment of this
			 Act, and to taxable years of United States shareholders within which or with
			 which such taxable years of such foreign corporations end.
				
	
		September 22, 2010
		Read the second time and placed on the
		  calendar
	
